                                                       Case 16-12728-JTD   Doc 436          Filed 12/02/19        Page 1 of 2
Court Conference                                                                                         U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                 12/02/2019                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:                 12:30 PM ET
                                                                                                                                         Honorable John T. Dorsey
                                                                                                                                                       Courtroom
                                                                                                                                            Amended Calendar Dec 2 2019 7:52AM

 Page #       Item #    Case Name           Case #      Proceeding          App ID Appearing             Telephone       Firm Name                        Representing
                        NNN 400 Capitol     16-12728    Hearing            10222420   Tony Austin        (615)           Frost Brown Todd LLC             Defendant(s), Somera
                        Center 16, LLC      (18-5038                                                     251-5568 ext.                                    Road Inc. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10222348   Kevin Carter       (513)           Frost Brown Todd LLC             Defendant(s), Somera
                        Center 16, LLC      (18-5038                                                     651-6419 ext.                                    Road, Inc. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10196985   Paul E. Chronis    (312)           Duane Morris LLP                 Creditor, Wells Fargo
                        Center 16, LLC      (18-5038                                                     499-6700 ext.                                    Bank / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10222360   Joshua R.          (615)           Frost Brown Todd LLC             Defendant(s), Somera
                        Center 16, LLC      (18-5038                                  Denton             251-5580 ext.                                    Road, Inc. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10196794   Brett Fallon       (302)           Morris James LLP                 Defendant(s), Somera
                        Center 16, LLC      (18-5038                                                     888-6888 ext.                                    Road, Inc. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10219805   Simon E. Fraser    (302)           Cozen O'Connor                   Plaintiff(s), NNN 400
                        Center 16, LLC      (18-5038                                                     295-2000 ext.                                    Capitol Center LLC /
                                            4)                                                                                                            LIVE
                        NNN 400 Capitol     16-12728    Hearing            10222362   Lynda Hill         (615)           Frost Brown Todd LLC             Defendant(s), Somera
                        Center 16, LLC      (18-5038                                                     251-5589 ext.                                    Road, Inc. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10197001   Meagen E. Leary    (415)           Duane Morris LLP                 Creditor, Wells Fargo
                        Center 16, LLC      (18-5038                                                     957-3230 ext.                                    Bank, et al / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10197023   Allison Midei      (410)           Duane Morris LLP                 Creditor, Little Rock 400
                        Center 16, LLC      (18-5038                                                     949-2949 ext.                                    Capitol Trust / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10197015   Elinor H.          (312)           Duane Morris LLP                 Interested Party, Wells
                        Center 16, LLC      (18-5038                                  Murarova           499-6700 ext.                                    Fargo Bank, N.A. / LIVE
                                            4)
                        NNN 400 Capitol     16-12728    Hearing            10196972   Sommer L. Ross     (302)           Duane Morris LLP                 Creditor, Little Rock-400
                        Center 16, LLC      (18-5038                                                     657-4900 ext.                                    West Capitol Trust /
                                            4)                                                                                                            LIVE
                        NNN 400 Capitol     16-12728    Hearing            10219796   Guy B. Rubin       (772)           Rubin & Rubin                    Plaintiff(s), NNN 400
                        Center 16, LLC      (18-5038                                                     283-2004 ext.                                    Capital Center LLC /
                                            4)                                                                                                            LIVE


Peggy Drasal ext. 802                                                       CourtConfCal2009                                                                              Page 1 of 2
                        NNN 400 Capitol   16-12728   Case  16-12728-JTD
                                                      Hearing             Doc 436
                                                                                I. MarkFiled
                                                                          10219782      Rubin 12/02/19
                                                                                                  (904)   PageRubin
                                                                                                               2 of&2Rubin, PA   Plaintiff(s), NNN 400
                        Center 16, LLC    (18-5038                                               396-7711 ext.                   Capital Center LLC /
                                          4)                                                                                     LIVE




Peggy Drasal ext. 802                                                      CourtConfCal2009                                                     Page 2 of 2
